 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carlton J Lewis,                                    No. CV-17-04441-PHX-DLR (CDB)
10                  Plaintiff,                           ORDER
11   v.
12   Corizon Health Incorporated, et al.,
13                  Defendants.
14
15
16          Before the Court are Plaintiff Carlton J Lewis’ Motion to Amend/ Correct

17   Complaint (Doc. 26) along with United States Magistrate Judge Camille D. Bibles’ Report
18   and Recommendation (“R&R”) (Doc. 34). The R&R recommends that the Court deny

19   Plaintiff’s motion. The Magistrate Judge advised the parties that they had fourteen days to

20   file objections to the R&R and that failure to file timely objections could be considered a
21   waiver of the right to obtain review of the R&R. See United States v. Reyna-Tapia, 328
22   F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which relieves the Court

23   of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn,

24   474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . .

25   of any issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district

26   judge must determine de novo any part of the magistrate judge’s disposition that has been
27   properly objected to.”). “Unless this court has definite and firm conviction that the
28   [Magistrate Judge] committed a clear error of judgment, [this court] will not disturb [the]
 1   decision.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation
 2   omitted).
 3          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 4   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 5   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 6   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 7   district judge may accept, reject, or modify the recommended disposition; receive further
 8   evidence; or return the matter to the magistrate judge with instructions.”).
 9          IT IS ORDERED that Magistrate Judge Bibles’ R&R (Doc. 34) is ACCEPTED.
10   Plaintiff’s Motion to Amend/Correct Complaint (Doc. 26) is DENIED.
11          Dated this 20th day of November, 2019.
12
13
14
15
                                                   Douglas L. Rayes
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
